DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0196330) and further in view of Hubbard, Jr. et al. (US 2015/0313770),. 
With reference to claims 1-3, Hammons et al. (hereinafter “Hammons”) discloses an absorbent article (10) comprising a topsheet (20), a backsheet (30), a front section, a central section, a back section (figure 3), and an absorbent core structure (40) 
The difference between Hammons and claim 1 is the provision that the back section exhibits a Cross Direction to Machine Direction slope ratio between 0.01 and 0.5 and the front section exhibits a Cross Direction to Machine Direction slope ratio of between 1.0 and 5 as measured by three point bend and that the heterogeneous mass has a specific structure.
Hammons discloses that the article comprising materials of different construction [0024], which includes various materials (i.e., nonwoven vs. film), the inclusion or exclusion of tufts in various areas and different areas of compression (channels vs. absence of channels) as set forth in [0024]. These areas of different construction, while not explicitly measured via three point bend, will result in the portions of the article having the different constructions to also have different fundamental bending properties and/or stiffness (i.e., the characteristics measured with the three bend test).
Hammons specifically discloses that various zones may include tufts (206) which can have an aspect ratio measured in the MD-CD plane (see lines 10-12 of [0089]. Hammons also discloses that the number, spacing and size of the tufts may be varied [0094] and that the tufts found in the first portion (60), which corresponds to the back portion of the article, may differ in terms of the MD-CD plane (see lines 4-8 of [0099] 
It would have been obvious to one of ordinary skill in the art to modify the Cross Direction to Machine Direction slope ratio of the front and back sections in order to arrive at the desired slope in view of the teachings of Hammons in order to produce the desired article to provide different performance benefits to different portions of the body as taught by Hammons in [0039].
With respect to the structure of the heterogeneous mass, Hubbard, Jr. et al. (hereinafter “Hubbard”) teaches an analogous absorbent article including a heterogeneous mass (abstract) having a first layer comprising a nonwoven web [0112] and a second layer comprising one or more pieces of open-celled HIPE foam (20) disposed beneath the topsheet (12), wherein the first layer is integrated with the second layer [0044] wherein the fibers of the nonwoven web (22) have been displaced in a pattern of wells (32), through a place occupied by one or more pieces of HIPE foam (20), such that the fibers of the nonwoven web and the one or more pieces of the open-celled HIPE foam both occupy the same plane as shown in figures 12-16.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the heterogeneous mass of Hammons with the specific heterogeneous mass structure as taught by Hubbard in order to provide a structure that allows for immobilization of the absorbent material within the structure without necessitating additional adhesives or bonding elements as taught by Hubbard in [0005].  

Noel et al. (hereinafter “Noel”) discloses an absorbent core having more than two zones as set forth in col. 11, lines 4-6 and 29-32. 
As to claim 7, Noel discloses an absorbent article wherein the absorbent core exhibits fluid continuity as set forth in col. 11, lines 16-26.
With reference to claim 8, Noel discloses an absorbent article wherein at least two of the zones comprise different visual patterns as shown in figure 2 wherein at least two of the layers of the absorbent core have different visual width patterns (i.e., layer 48 is divided into left and right halves while layer 46 is has a larger width). 
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent article including a heterogeneous mass comprising a first layer as a nonwoven web which is integrated with a second layer of open celled HIPE foam through displacement in a pattern of wells where a Zone A and a Zone b exhibit saturation mass values within 10% of each other.
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that neither Hammons et al. nor Hubbard, Jr. et al., nor the asserted combination thereof, teaches or suggests an absorbent article comprising a heterogeneous mass comprising a first layer comprising a nonwoven web and a second layer comprising one or more pieces of open-celled HIPE foam disposed beneath a topsheet of the article, wherein the first layer is integrated with the second layer wherein fibers of the nonwoven web have been displaced in a pattern of wells, through a plane occupied by the one or more pieces of HIPE foam, such that fibers of 
As set forth in the rejection of claim 1, Hubbard teaches an analogous absorbent article including a heterogeneous mass (abstract) having a first layer comprising a nonwoven web [0112] and a second layer comprising one or more pieces of open-celled HIPE foam (20) disposed beneath the topsheet (12), wherein the first layer is integrated with the second layer [0044] wherein the fibers of the nonwoven web (22) have been displaced in a pattern of wells (32), through a place occupied by one or more pieces of HIPE foam (20), such that the fibers of the nonwoven web and the one or more pieces of the open-celled HIPE foam both occupy the same plane as shown in figures 12-16.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the heterogeneous mass of Hammons with the specific heterogeneous mass structure as taught by Hubbard in order to provide a structure that allows for immobilization of the absorbent material within the structure without necessitating additional adhesives or bonding elements as taught by Hubbard in [0005].  
 As such, the rejection of claim 1 is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781